COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Leslie Wm. Adams & Associates v. AMOCO Federal Credit Union

Appellate case number:     01-15-00879-CV

Trial court case number: 1026220-801

Trial court:               County Civil Court at Law No. 4 of Harris County

       Appellant Leslie Wm. Adams & Associates’ motion to sever is denied.
         Appellee Amoco Federal Credit Union’s suggestion of Terence J. Martinez’s bankruptcy
does not require the abatement of this appeal, which is premised on an argument that Amoco is
liable to Adams & Associates for wrongfully disbursing funds to Martinez.
        Amoco’s brief is overdue. The case is eligible to be set for submission without an
appellee’s brief. Amoco is ordered to file any brief it intends to file within 30 days of the date of
this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: February 7, 2017